DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 09/20/2021.

Claim Status
3.	Claims 1-3, 5-17 and 19-22 are pending in this application.

Allowable Subject Matter
4.	Claims 1-3, 5-17 and 19-22 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for digitally encoding a multimedia content into one or more video streams for on-demand distribution to at least one receiving terminal, the method comprising: from a given set of profiles, each profile being characterized by a value of at least one encoding parameter, forming a plurality of ordered groups of profiles, the same profile being able to be present in multiple groups, such that in each group, each profile and its immediate successor satisfy a first predetermined condition, and selecting from the formed groups at least one group of profiles satisfying a second predetermined condition, encoding the multimedia content into one or more video streams, each video stream being obtained by encoding said multimedia content according to a profile from the at least one selected group of profiles, wherein forming the plurality of ordered groups of profiles comprises: constructing a directed graph comprising a set of nodes and a set of arcs such that each node corresponds to a profile in the set of profiles, and such that a first node is connected to a second node by an arc, said arc having said first node as its origin and said second node as its end point, if and only if the profiles respectively associated with said first and second nodes satisfy the first predetermined condition, selecting one or more paths of said directed graph such that each path comprises a node of zero outdegree, and forming the plurality of ordered groups of profiles, each group corresponding to a selected path, such that a profile and its successor respectively correspond to a first node and a second node connected by an arc…” in Independent Claim 1 to be obvious. 
	
Claim 20 directed to a system to implement the corresponding method as recited in claim 1 is also allowed.  

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426